 

 

»” - ~~ -

Case 1:19-cv-01920-RJL Document 1 Filed 06/26/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LISA MORRIS
7831 Birmingham Avenue
Parkville, MD 21234

Plaintiff,
Vv. : Case No.

UNITED STATES OF AMERICA

SERVE :
William P. Barr, Esquire
Attorney General of the
United States
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

and

Karl A. Racine, Esquire
United States Attorney for
the District of Columbia
United States Attorney's
Office

555 4th Street, N.W.
Washington, D.C. 20530

Defendant.

 

COMPLAINT
COMES NOW the Plaintiff Lisa Morris, by and through her
attorneys, Joseph Cammarata, Esquire, and the law firm of
Chaikin, Sherman, Cammarata & Siegel, P.C., and respectfully

states as follows:

 
 

 

od ” -

Case 1:19-cv-01920-RJL Document 1 Filed 06/26/19 Page 2 of 5

INTRODUCTION
ls This Court has jurisdiction over the within cause of
action pursuant to the Federal Tort Claims Act (FTCA) and due to
the fact that the incident at issue occurred in the District of
Columbia.

2. On or about October 30, 2018, Plaintiff filed a
Standard Form 95 claim, a copy of which is attached hereto as
Exhibit 1, and a Standard Form 1145 claim, a copy of which is
attached hereto as Exhibit 2, with the Office of General Counsel

for the United States Capitol Police, pursuant to 28 U.S.C.

$2675 (a).
COUNT I
(Negligence - Personal Injury)
3. On or about March 15, 2018, at approximately 3:30
p.m., Plaintiff Lisa Morris was a passenger in a motor vehicle

proceeding northbound on Route 295 at or near the exit to
Benning Road, N.E., in the District of Columbia.

4. At said time and place, Garrett Zborai was operating a
motor vehicle owned by Defendant United States of America, with
the express permission and consent of Defendant United States of
America, and/or as the agent, servant and/or employee of
Defendant United States of America, acting within the course and
scope of his employment. Garrett Zborai was operating a motor

vehicle proceeding directly behind the vehicle in which

 
 

 

- ~

Case 1:19-cv-01920-RJL Document 1 Filed 06/26/19 Page 3 of 5

Plaintiff was a passenger, northbound on Route 295 at or near
the exit to Benning Road, N.E., in the District of Columbia.

5. At said time and place, Garrett Zborai, negligently
operated his vehicle in such a manner as to cause it to strike
the rear of the vehicle in which Plaintiff was a passenger,
which was lawfully and properly proceeding on said roadway.

6. At all relevant times mentioned herein, Defendant
United States of America, acting by and through its driver,
Garrett Zborai, owed a continuing duty to operate their vehicle
in a reasonable and prudent manner with due regard to other
persons then and there lawfully upon said roadway, such as the
Plaintiff.

7. Defendant United States of America, acting by and
through its driver Garrett Zborai, breached the duties owed to
the Plaintiff, Lisa Morris. The collision referred to herein
was caused by the negligence of the Defendant who, inter alia,
failed to maintain a proper distance between their vehicle and
the Plaintiff’s vehicle, failed to pay full time and attention,
failed to maintain a proper lookout, failed to operate their
vehicle at a safe and reasonable speed, failed to maintain
control of their vehicle, failed to operate their vehicle so as
to avoid a collision, and failed to obey the rules and

regulations of the District of Columbia, then and there in full

 
 

 

- - -

Case 1:19-cv-01920-RJL Document 1 Filed 06/26/19 Page 4of 5

force and effect. At all times mentioned herein, Plaintiff was
free of negligence and/or contributory negligence.

8. As a direct and proximate result of Defendant’s
aforesaid negligence, Plaintiff Lisa Morris suffered injuries
and damages, including, but not limited to: a traumatic brain
injury; occipital neuritis; cervical strain with radiculopathy;
and lumbar strain; she has incurred, and will continue to incur,
medical and hospital expenses in an effort to care for her
injuries; she has suffered and will in the future suffer, a loss
of earnings and/or earning capacity; and she has suffered, and
will in the future suffer, great pain of body and mind; all of
which may be permanent in nature.

WHEREFORE, Plaintiff Lisa Morris demands judgment of and
against Defendant United States of America, jointly and
severally, in the full amount of Five Hundred Thousand Dollars

($500,000.00), plus costs.

 
 

 

-

- -

Case 1:19-cv-01920-RJL Document 1 Filed 06/26/19 Page 5of5

Respectfully submitted,

CHAIKIN, SHERMAN, CAMMARATA
& SIEGEL, P.C.

/s/ Joseph Cammarata

 

Joseph Cammarata
D.C. Bar No. 389254

1232 Seventeenth Street, N.W.

Washington, D.C. 20036
Tel: (202) 659-8600
Fax: (202) 659-8680
joe@dc-law.net
Attorneys for Plaintiff

JURY DEMAND

Plaintiff hereby requests a trial by jury as to all issues

triable herein.

/s/ Joseph Cammarata

 

Joseph Cammarata

 
